DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim 1 limitation “outside air introducing means for actively introducing outside air into the housing” is being interpreted under 112f. The limitation has the generic placeholder “means”, the function of “actively introducing outside air into the housing”, and no structure recited in the claim. The limitation has the structure of “a fan” from the Specification ¶22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyobumi et al. JP2016067582 published 9 May. 2016 as translated by EPO (hereafter EPO).

Regarding claim 1, Kiyobumi teaches a mist generating device (Fig 1) comprising:
a housing (2) provided with a water tank (4) storing water;
a heater (30) provided in the water tank for heating the water inside the water tank (¶23);
a shaft portion (10a) provided inside the housing and extending in a vertical direction (as shown in Figs 1-2);
an impeller (10) disposed on the shaft portion so as to be rotatable in a horizontal direction with the shaft portion as a rotation axis (as shown in Figs 1-2, ¶31); and
a nozzle (20) jetting the water in the water tank to the impeller (¶22),
wherein the impeller includes:
a plurality of blades (11) arranged in a rotation direction of the impeller and with which the water jetted from the nozzle collides (as shown in Fig 3); and
an upper plate (12) and a lower plate (13) situated on upper ends and lower ends of the blades, respectively, and arranged so as to sandwich the blades (as shown in Fig 3),
the water jetted from the nozzle collides with the blades to thereby smash the jetted water to cause mist and drive the impeller to rotate (¶33-34),
the housing is provided with an outside air introducing port (70) for introducing outside air into the housing and the outside air introducing port is provided with outside air introducing means (71) for actively introducing outside air into the housing (¶24-25),
the housing is provided with a mist releasing port (80) for releasing the mist generated inside the housing to the outside of the housing, and
the mist releasing port is smaller in opening diameter than the outside air introducing port, and the inside of the housing can be pressurized by the active introduction of outside air into the housing by the outside air introducing means (as shown in Figs 1-2, where the fluid flow from the inside the housing to the outside of the housing is driven by a pressure difference induced by the fan).

Regarding claim 3, Kiyobumi teaches all the limitations of claim 1. Kiyobumi further teaches wherein the impeller is provided more than one in number so as to be arranged in the vertical direction on the shaft portion (as shown in Figs 1-3).

Regarding claim 4, Kiyobumi teaches all the limitations of claim 1. Kiyobumi further teaches wherein the shaft portion provided with the impeller is provided more than one in number, and a plurality of nozzles are provided so as to jet water to the blades, respectively (as shown in Figs 1-3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyobumi as applied to claim 1 above.

Regarding claim 2, Kiyobumi teaches all the limitations of claim 1. 
Kiyobumi does not teach wherein the opening diameter of the mist releasing port is not more than half the opening diameter of the outside air introducing port.
MPEP §2144.04 IV A states that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening diameter of the mist releasing port to be not more than half the opening diameter of the outside air introducing port as a matter of obvious change of relative dimensions which would not perform differently than the prior art device.

Regarding claim 5, Kiyobumi teaches all the limitations of claim 1.
Kiyobumi does not teach wherein the mist releasing port is provided more than one in number on the housing.
MPEP §2144.04 VI B states “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mist releasing port to be provided more than one in number on the housing as a matter of obvious duplication of parts which would have produced new and unexpected results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776